Citation Nr: 0200389	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  98-04 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension and 
coronary artery disease, a back disability and a skin 
condition as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1962 to 
January 1970.  A fuller description of the character of the 
veteran's service, which is not at issue here, appears in a 
July 2000 Board decision in this case, incorporated herein by 
reference.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which denied service connection for 
disorders including PTSD, hypertension and coronary artery 
disease, a back disability and a skin condition as a result 
of in-service exposure to Agent Orange.

In July 2000 the Board denied the veteran's claim of 
entitlement to service connection for hypertension and 
coronary artery disease, a back disability and a skin 
condition as a result of in-service exposure to Agent Orange.  
In addition, the July 2000 decision found the claim 
pertaining to post-traumatic stress disorder (PTSD) to be 
well-grounded and remanded that issue to the RO for further 
development and a decision on the merits of the claim.  The 
veteran appealed the denials to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2001 Order, 
the Court vacated those portions of the July 2000 decision 
which denied service connection for hypertension and coronary 
artery disease, a back disability and a skin condition as a 
result of in-service exposure to Agent Orange, and remanded 
those issues to the Board for action consistent with the 
Appellee's Unopposed Motion for Remand and to Stay 
Proceedings (Motion).  

The Board notes that the veteran's January 2001 agreement for 
representation with the Attorney listed on the title page is 
clearly and specifically limited to the issues which were 
remanded by the Court.  Prior to that time, the Oklahoma 
Department of Veterans Affairs (ODVA) had been appointed by 
the veteran to represent him generally with regard to all 
matters with the VA.  The Court's March 2001 Order addressed 
the issues of service connection for hypertension and 
coronary artery disease, a back disorder and skin disorders.  
The Motion correctly notes that the Court lacked jurisdiction 
over the PTSD issue [because that issue was remanded by the 
Board and hence no final Board decision had been entered].  
See Morgan v. Brown, 9 Vet. App. 161, 162 (1996).  

Pertinent VA regulations limit a veteran to one 
representative at a time for a specific claim.  38 C.F.R. 
§ 20.601 (2000).  Normally, a designation of a new 
representative will revoke any prior designation.  38 C.F.R. 
§ 20.607.  However, a veteran may limit the scope of 
representation by an attorney to specifically identified 
issues and the designation of an attorney revokes prior 
representation only as to those issues.  38 C.F.R. 
§§ 20.603(a), 20.607 (2000).  Applying the regulations to 
this case, it is clear that the attorney represents the 
veteran only on issues which were before the Court and that 
the ODVA must still be recognized as the veteran's 
representative with regard to the PTSD claim which has been 
remanded by the Board.  Because disclosure of personal 
information is limited by the privacy act, 5 U.S.C.A. § 552, 
and VA regulations, a Statement of the Case may not be 
provided to persons other than a veteran and his 
representative.  Although it is the general policy of the 
Board to address all issues in a single decision, the Board 
has regulations and procedures in place to issue separate 
decisions where that is appropriate, including the situation 
where different representatives are involved.  Consequently, 
it is necessary and appropriate for the RO to develop and 
adjudicate the PTSD claim which has been remanded by the 
Board independently from the claims remanded by the Court, 
keeping in mind the requirement to provide notice, etc., to 
the veteran and the designated representative only.  
38 C.F.R. §§ 19.8, 19.30, 20.1301 (2000)  The Board also 
contemplates independent review of the appeals and the 
issuance of separate decisions when appropriate.  


REMAND

The Court-approved Motion requires VA to comply with a 
substantial change in VA law during the course of this case, 
affecting its resolution.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
The VCAA and regulations promulgated pursuant thereto 
eliminate the concept of a well-grounded claim -- the concept 
upon which the Board based its July 2000 decision -- and 
redefine VA's duties to notify and to assist a claimant.  Id; 
66 Fed. Reg. 45,620, 45,632 (August 29, 2001) (now codified 
at 38 C.F.R. § 3.102, 3.159 and 3.326(a)).  The new 
provisions also require that the VA to seek medical or other 
records and a medical examination or opinion to substantiate 
a claim for benefits.  As noted in the Board's July 2000 
decision, because the claims were deemed not well grounded, 
under the prior law and Court precedent, the VA was not 
allowed to develop them or otherwise assist the appellant.  
Therefore, the VA had not obtained medical opinions as to the 
likelihood of a causal relationship between the disorders for 
which the veteran seeks service connection and his active 
service or any incident of service, such as the claimed Agent 
Orange exposure.

The Court-approved Motion also expressly invited the veteran 
to submit additional evidence and argument, to which the 
veteran's representative responded in August 2001 by 
providing the Board with a statement from a VA physician 
pertaining to the cardiovascular issues on appeal.  In a 
September 2001 letter the veteran's representative declined 
to waive his right to initial RO review of the new evidence.  
A veteran is entitled to RO consideration of additional 
evidence submitted for the record after initiation of an 
appeal, provided the evidence is relevant to the issue on 
appeal, unless the veteran or his representative waive 
consideration.  A veteran is also entitled to notice of the 
RO's decision and, if the decision is adverse, to an 
opportunity to respond to the decision.  38 C.F.R. §§ 19.31, 
19.37, 20.1304(c) (2000).  Because the RO has not considered 
the evidence which was submitted directly to the Board and 
because the veteran's representative has specifically 
declined to waive RO consideration of this evidence, the 
Board is constrained to REMAND that issue.

In consideration of the foregoing, the Board has determined 
that further development of the issues on appeal is necessary 
to provide the veteran due process of law and full 
consideration of this appeal.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO shall request medical opinions 
from appropriate VA physicians as to 
whether it is at least as likely as not 
that the veteran has hypertension and 
coronary artery disease, a back 
disability and a skin condition which are 
causally related to clinical findings 
noted in service or otherwise causally 
related to service or aggravated by 
service, including, with regard to any 
skin condition, as a result of exposure 
to Agent Orange.  The reviewing 
physician(s) should provide complete and 
fully reasoned rationale supporting each 
opinion.  The claims file and a copy of 
this remand must be made available to and 
reviewed by each assigned physician prior 
to completion of any opinion.  If one or 
more reviewing physician determines that 
further examination is necessary in order 
to render a conclusive opinion, the 
pertinent examination should be scheduled 
and conducted.

2.  Thereafter, the RO shall review the 
issues which have been remanded by the 
Court order on the basis of all evidence 
or record, including the evidence 
provided directly to the Board in August 
2001.

If upon readjudication of all issues on appeal, the RO 
continues to deny one or more of the claims, it should issue 
Supplemental Statements of the Case.  The veteran and the 
representative designated for that issue should be afforded a 
reasonable time within which to respond.  The RO then should 
return all the appeals on the denied issues to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development.  The Board intimates no opinion as to 
the merits of any pending appellate issue.  Although the 
veteran need not take further action until so notified by the 
RO, he may submit to the RO additional evidence and argument 
pertaining to this REMAND.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-73 (1999).


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



